Citation Nr: 0903026	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by tremors, tingling, numbness, and shaking in the 
extremities.   

2.  Entitlement to an initial disability evaluation in excess 
of zero percent for dyspepsia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 2004.       

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied entitlement to service connection for a 
nerve disorder and tremors and residuals of a septoplasty.  
Service connection was granted for dyspepsia and a zero 
percent rating was assigned from February 1, 2004.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In February 2007, the Board remanded the matters on appeal 
for additional development.  Entitlement to service 
connection for residuals of a septoplasty with a deviated 
septum was granted in September 2008 and a 10 percent rating 
was assigned from February 1, 2004.  Thus, this issue is no 
longer before the Board for appellate review since this is a 
complete grant of the benefits sought on appeal. 




FINDINGS OF FACT

1.  There is no current diagnosis of a disability manifested 
by tremors, tingling, numbness, or shaking in the 
extremities.  

2.  The radiculopathy and sciatica in the right lower 
extremity are caused by the service-connected degenerative 
disc disease of the lumbar spine.    

3.  The competent evidence shows that the veteran has two 
diseases of the digestive system, dyspepsia and 
gastroesophageal reflux disease.  

4. The competent evidence shows that gastroesophageal reflux 
disease is the predominant digestive disease and a 30 percent 
rating is assigned to gastroesophageal reflux disease under 
Diagnostic Code 7346 from February 1, 2004. 


CONCLUSIONS OF LAW

1.  A disability manifested by tremors, tingling, numbness, 
and shaking in the extremities was not incurred in or 
aggravated by active service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial evaluation in excess of zero 
percent for dyspepsia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.113, 4.114, Diagnostic Code 
7346 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in 
October 2003.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in February 2007 and 
February 2008.  The claims were readjudicated in April 2008.  
The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from April 2004 to December 2006 and 
treatment records from N. Air Force Base dated from January 
2004 to February 2007 were obtained and associated with the 
claims folder.  Private treatment records from A.P.C. clinic, 
S. Surgery Center, V.H. medical center, U. Medical Center, 
and Dr. F. were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  A VA examination was performed in 
2003 in order to obtain medical evidence as to the nature and 
etiology of the claimed nerve disorder.  A VA examination was 
performed in 2008 in order to obtain medical evidence as to 
the nature and severity of the dyspepsia.      

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran asserts that service connection is warranted for 
a disability manifested by tremors, tingling, numbness, and 
shaking in the extremities.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current 
disability.  The Board finds that the preponderance of the 
evidence establishes that there is no current diagnosis of 
disability manifested by tremors, tingling, numbness, and 
shaking in the extremities.  Review of the record shows that 
in service, the veteran had complaints of tremors, pain and 
tingling in his extremities.  A service treatment record 
dated in June 1993 indicates that the veteran reported having 
episodes of pain and tingling to the right forearm and hand.  
A September 2003 service treatment record indicates that the 
veteran reported having tremors in his right hand and arm.  
The veteran's complaints of tremors and tingling were not 
attributed to a known clinical diagnosis.  The service 
treatment records show that neurological examinations in 
November 1979, August 1984, March 1990, and November 1993 
were normal.  

The Board notes that the service treatment records reflect 
diagnoses of sciatica and radiculopathy, and the symptoms of 
pain radiating down the right lower extremity were attributed 
to these diagnoses.  A July 2000 service treatment record 
shows an assessment of mild radiculopathy.  A February 2002 
service treatment record shows an assessment of probable 
sciatica.  The Board points out that the medical evidence 
establishes that the findings of radiculopathy and sciatica 
are attributed to the degenerative joint disease and 
degenerative disease of the lumbar spine.  See the service 
treatment records dated in June 2000, July 2000, November 
2001, and February 2002.  Service connection is in effect for 
degenerative disc disease with a history of right sciatica 
and a 20 percent rating has been assigned from May 27, 2004.  

The post service medical evidence shows that the veteran 
continued to have complaints of tingling, and numbness down 
the arms and legs.  However, the veteran's complaints of 
tremors and tingling were not attributed to a known clinical 
diagnosis.  The October 2003 VA examination report indicates 
that the veteran reported having a nerve condition with 
radiating, tingling, and numbness down the arms and legs with 
abnormal sensation.  Neurological examination revealed 
neuralgia of the sciatic nerve in the right leg.  Examination 
of the upper and lower extremities revealed that motor 
function and sensory examination were normal.  The diagnosis 
was sciatica.  The examiner noted that this diagnosis was 
consistent with the veteran's complaints and the sciatica was 
related to the mild degenerative disc disease at L5-S1.  The 
examiner indicated that there was no diagnosis for the 
claimed neuropathy in the arms and no pathology was noted.  
The report notes that the veteran's symptoms did not cause 
functional impairment or lost time from work.  

A March 2004 treatment record from N. Air Force Base 
indicates that neurological examination revealed no apparent 
motor or sensory deficit.  Reflexes were normal.  VA 
treatment records dated in April 2004 indicate that 
neurologic examination revealed that strength was 5/5 and 
sensation was grossly intact.  

In February 2005, the veteran underwent an electromyography 
(EMG) and neurological consultation.  The report indicates 
that the veteran had complaints of tremors and a strange 
feeling in hands and legs and shaking in the legs.  Motor 
examination revealed that the tone, bulk, and strength were 
normal.  Sensory examination was normal to pinprick and light 
touch.  Coordination was normal.  The EMG findings for the 
upper and lower extremities and paraspinal muscles were 
normal.  Nerve conduction studies for the upper and lower 
extremities were normal.  There was no evidence of 
neuropathy, myopathy, or radiculopathy.  The examiner 
indicated that there was no objective abnormality that would 
explain the veteran's atypical symptoms or evidence of 
pathology to explain the atypical leg tremors.  There was no 
evidence of disease or injury resulting in the reported 
symptoms or any objective abnormalities on neurologic 
examination or electrodiagnostic study.  VA treatment records 
dated in September and December 2006 indicate that the 
veteran had arm and hand pain.  The assessment was arm/hand 
pain of unknown etiology.    

The Board finds no proof of a present disability manifested 
by tremors, tingling, and shaking in the extremities.  The 
Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of tremors, tingling, and shaking can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of a current 
disability. Further, the evidence shows that the symptoms of 
tremors, tingling and numbness in the extremities do not 
cause any functional impairment or impairment in earning 
capacity.  See the October 2003 VA examination report.  

The veteran's own implied assertions that he has a disability 
manifested by tremors, tingling, and shaking in the 
extremities are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions.

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

III.  Entitlement to a higher initial rating for dyspepsia

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Id. at 126-127.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2008). 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).

Under Diagnostic Code 7346, hiatel hernia, a 10 percent 
rating is warranted when there is evidence of two or more of 
the symptoms for the 30 percent rating but of lesser 
severity.  A 30 percent rating is assigned when there is 
evidence of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health.  A maximum rating of 60 
percent is warranted when the disorder is productive of 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114 (2008).

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided, however, that 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

When there is no diagnostic code specific to the disability 
for which the veteran is service connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology, and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2008).   


Analysis

In the present case, the veteran's dyspepsia has been rated 
by analogy under Diagnostic Code 7346, hernia hiatal.  A zero 
percent rating has been assigned from February 1, 2004.  The 
Board notes that during the pendency of this appeal, in 
September 2008, service connection for gastroesophageal 
reflux disease was granted and a 30 percent rating was 
assigned under Diagnostic Code 7346 from February 1, 2004.  

The Board is prohibited by 38 C.F.R. § 4.113 and § 4.114 from 
assigning two disability evaluations under Diagnostic Code 
7346 to two digestive system diseases.  As noted above, 
38 C.F.R. § 4.113 indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  Ratings under diagnostic code 7346 will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code, which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

In the present case, the medical evidence shows that the 
service-connected gastroesophageal reflux disease is the 
predominant disease.  The VA examination report dated in 
March 2008 indicates that the diagnosis was gastroesophageal 
reflux disease and dyspepsia was a problem associated with 
the gastroesophageal reflux disease.  The treatment records 
from N. Air Force Base show diagnoses of gastroesophageal 
reflux disease, not dyspepsia.  The Board finds that this is 
sufficient evidence to establish that the gastroesophageal 
reflux disease is the predominant disease.  A 30 percent 
rating is already assigned to the gastroesophageal reflux 
disease under Diagnostic Code 7346 and the Board is 
prohibited by 38 C.F.R. § 4.113, § 4.114 and § 4.14 from 
assigning a separate evaluation to the dyspepsia under 
Diagnostic Code 7346 because the symptoms or manifestations 
of dyspepsia are the same as the symptoms due to the 
gastroesophageal reflux disease.  The issue of entitlement to 
a higher initial rating for the gastroesophageal reflux 
disease is not before the Board because an appeal of the 
September 2008 rating decision which granted service 
connection for gastroesophageal reflux disease has not been 
filed.  See 38 C.F.R. § 20.200 (2008).   

The Board has considered other diagnostic codes pertinent to 
digestive disease. However, again, the rating schedule 
prohibits the assignment of separate ratings for two or more 
digestive diseases under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348.  The Board finds 
that the service-connected dyspepsia is not closely analogous 
to the diseases in the remaining diagnostic codes in 
38 C.F.R. § 4.114.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the zero percent evaluation is warranted for the 
service-connected dyspepsia from February 1, 2004, the date 
of service connection.  The record shows that the rating 
assigned to the gastroesophageal reflux disease is effective 
from February 1, 2004 and therefore, a separate rating for 
the dyspepsia can not be assigned from that date for the 
reasons discussed above.  Accordingly, a staged rating under 
Fenderson is not warranted.

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the veteran's service-connected dyspepsia has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  The Board notes that 
the March 2008 VA examination report indicates that the 
digestive disease caused significant impairment in 
employability but the veteran had not missed any time from 
work in the past 12 months.  The report indicates that the 
veteran worked part-time as a test administrator.  There is 
no evidence that the service-connected dyspepsia presents an 
unusual or exceptional disability picture.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  The veteran's symptoms of epigastric 
distress, pyrosis, regurgitation, and substernal pain are 
normal manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, all applicable rating criteria as well as the 
mandates of Fenderson have been considered.  However, the 
preponderance of the evidence is against the assignment of an 
initial disability evaluation in excess of zero percent for 
dyspepsia during the rating period on appeal, and the claim 
is denied.  Therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra. 


ORDER

Entitlement to service connection for a disability manifested 
by tremors, tingling, and shaking of the extremities is not 
warranted, and the appeal is denied. 

Entitlement to an initial disability evaluation in excess of 
zero percent for dyspepsia is not warranted, and the appeal 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


